State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: November 13, 2014                   518391
________________________________

In the Matter of BURNELL A.
   McLEOD,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

BRIAN FISCHER, as Commissioner
   of Corrections and Community
   Supervision,
                    Respondent.
________________________________


Calendar Date:   September 16, 2014

Before:   Lahtinen, J.P., McCarthy, Garry, Rose and Devine, JJ.

                             __________


     Burnell A. McLeod, Comstock, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent which found petitioner
guilty of violating certain prison disciplinary rules.

      Petitioner was observed attempting to stab another inmate
with a shank during a melee in the prison yard and, as a result,
was charged in a misbehavior report with disobeying a direct
order, fighting, creating a disturbance, possession of a weapon
and violent conduct. Following a tier III disciplinary hearing,
petitioner was found guilty of all charges. However, on
administrative appeal the charges of disobeying a direct order
and fighting were dismissed. Thereafter, petitioner commenced
this CPLR article 78 proceeding.
                              -2-                  518391

      We confirm. Contrary to petitioner's contention, the
misbehavior report, testimony at the hearing from correction
officers who witnessed the event and documentary evidence
submitted at the hearing provide substantial evidence to support
the determination of guilt (see Matter of Hill v Fischer, 69 AD3d
1103, 1103 [2010]; Matter of Williams v Goord, 23 AD3d 972, 973
[2005]). Any alleged inconsistencies in the testimony or
evidence created a credibility issue for the Hearing Officer to
resolve (see Matter of Key v Fischer, 72 AD3d 1365, 1366 [2010]).

      We have reviewed petitioner's remaining contentions,
including his claim of hearing officer bias, and find them to be
without merit.

      Lahtinen, J.P., McCarthy, Garry, Rose and Devine, JJ.,
concur.



      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court